Title: From Thomas Jefferson to Thomas Beale Ewell, 15 July 1806
From: Jefferson, Thomas
To: Ewell, Thomas Beale


                        
                            Dear Sir
                            
                            Washington July 15. 06.
                        
                        Your favor of the 13th. is recieved. in the paper which your partiality for me proposes to prefix to your
                            work I have ventured to make an alteration in the first paragraph because it contained an unnecessary & perhaps
                            injurious reflection on foreign characters.
                        Certainly it must be to every man the greatest of gratifications to enjoy the good opinion of his fellow
                            citizens, & especially of the thinking part of them, who examine & approve before they praise. yet in expressing this
                            to the public a due moderation is necessary, and I refer to your own consideration whether the expressions which your
                            partiality for me induces you to hazard, would not be less likely to excite dissent in others, if they were moderated
                            through the whole of the composition. I confess they would much better accord with the consciousness of my own mind, which
                            while it’s wishes to do well are without measure, is perfectly aware that it’s powers of effecting it are very limited. I
                            do not say this from a false modesty, but from the observation that praise beyond it’s due limits defeats itself.
                        I subscribe with pleasure to Bell’s chirurgery, which is one of the most valuable books a family can possess.
                            I do not recollect whether I have done the same by your own book of chemistry. But certainly I wish to be one of it’s
                            subscribers.
                        On the other subject mentioned in your letter I advise you to write, when a good occasion may occur, to the
                            Secretary of the Navy, on whom much depends in such cases. I shall not be inattentive to it, if occasion arises while I am
                            on the spot. I am about to be absent (some time hence) during the two sickly months. Accept my salutations &
                            assurances of esteem.
                        
                            Th: Jefferson
                            
                        
                    